DETAILED ACTION
This non-final Office Action is in response to applicants’ original filing on 07/14/2021.  Claims 1-10 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
Drawings
The drawings filed on 07/14/2021 are accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a communication control unit”, “a first control processing unit”, and “a second control processing unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See Specification Pages 1, 6, 19, and 20.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAS et al. (US 20140058532 A1, hereinafter Das).

As to Claim 1:
Das discloses a vehicle communication processor (e.g. Das vehicle controller ECU [0020] having multi-core CPUs, each having a bootloader, software executable, one or more calibration files [0020]) comprising:
a communication control unit (e.g. Das one of multi-core CPUs of ECU [0020]) configured to receive digitally signed information from an external device, the digitally signed information including data and a digital sign (e.g. Das “The next step is for the programming tool 68 to install the content file 44 on a controller in a vehicle. ECU 74 is the controller that will actually use the content file 44. Following is a brief discussion of the architecture of the ECU 74. The software on the ECU 74 consists of a bootloader, a software executable, calibration files, etc. For the purposes of this discussion, the ECU 74 is assumed to have a single central processing unit (CPU). In actual vehicles, the ECU 74 could have multi-core CPUs, and each multi-core CPU would have a bootloader, a software executable, and one or more calibration files” [0020]; “The programming tool 68 provides the content file 44 and the digital signature 46 to the ECU 74” [0021]; “The programming tool 68 communicates with the ECU 74 via a connection 38, which may be wired or wireless. Alternately, the programming tool 68 may need to access the ECU 74 through a network of ECUs, such as through a gateway ECU” [0022]); and
a first control processing unit and a second control processing unit (e.g. Das one of multi-core CPUs of ECU [0020]) configured to process information received by the communication control unit (e.g. Das decrypt and/or hash calculation [0021]),
wherein the communication control unit or the first control processing unit includes a sign verification section configured to perform an authenticity verification on the digital sign included in the digitally signed information received by the communication control unit (e.g. Das “FIG. 1 is a block diagram 40 showing a method for signing and verifying digital content using a digital signature typical for programming a vehicle ECU, including the delivery of content and signature files from a programming source to an executing controller” [0017]; “The bootloader in the ECU 74 is responsible for validating and installing new software executables and calibration files… At box 80, the decrypted hash code 78 is compared to the calculated hash code 84. If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used” [0021]), and
the second control processing unit includes an execution preparation section configured to perform an execution preparation process on the data included in the digitally signed information in parallel to the authenticity verification performed by the sign verification section on the digital sign included in the digitally signed information (e.g. Das “The digital signature 46 is decrypted by the bootloader using the public key of the repository 42 to produce a decrypted hash code 78. Meanwhile, a hash calculation is performed on the content file 44 by the bootloader to produce a calculated hash code 84. At box 80, the decrypted hash code 78 is compared to the calculated hash code 84” [0021]), and an execution determination section configured to determine whether the data included in the digitally signed information is to be executed in a case where the digital sign included in the digitally signed information is verified as being authentic by the sign verification section (e.g. Das “If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used. If the content file 44 to be used is a software executable, the bootloader installs it as the new software executable on the ECU 74. If the content file 44 to be used is a calibration file, the bootloader installs it as one of the one or more calibration files on the ECU 74. If the decrypted hash code 78 does not match the calculated hash code 84, then an invalid determination 86 is issued, and the content file 44 is not used on the ECU 74” [0021]).
As to Claim 5:
Das discloses a vehicle comprising the vehicle communication processor (e.g. Das FIGURE 2, vehicle 36 including ECU 74 [0022]) according to claim 1.
As to Claim 9:
Das discloses a vehicle communication control method (e.g. Das “This invention relates generally to a system and method for programming or flashing a controller and, more particularly, to a system and method for programming or flashing an electronic control unit (ECU) on a vehicle, where the method includes providing partial flashing of the code by defining compartments for code sections as separate memory segments including empty spaces and only flashing those compartments that need to be reprogrammed” [0002]) comprising:
performing an authenticity verification on a digital sign included in digitally signed information that a vehicle receives from an external device disposed outside of the vehicle (e.g. Das “FIG. 1 is a block diagram 40 showing a method for signing and verifying digital content using a digital signature typical for programming a vehicle ECU, including the delivery of content and signature files from a programming source to an executing controller” [0017]; “The bootloader in the ECU 74 is responsible for validating and installing new software executables and calibration files… At box 80, the decrypted hash code 78 is compared to the calculated hash code 84. If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used” [0021]);
performing an execution preparation process on data included in the digitally signed information in parallel to the authenticity verification on the digital sign included in the digitally signed information (e.g. Das “The digital signature 46 is decrypted by the bootloader using the public key of the repository 42 to produce a decrypted hash code 78. Meanwhile, a hash calculation is performed on the content file 44 by the bootloader to produce a calculated hash code 84. At box 80, the decrypted hash code 78 is compared to the calculated hash code 84” [0021]); and
determining whether the data included in the digitally signed information is to be executed in a case where the digital sign included in the digitally signed information is verified as being authentic (e.g. Das “If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used. If the content file 44 to be used is a software executable, the bootloader installs it as the new software executable on the ECU 74. If the content file 44 to be used is a calibration file, the bootloader installs it as one of the one or more calibration files on the ECU 74. If the decrypted hash code 78 does not match the calculated hash code 84, then an invalid determination 86 is issued, and the content file 44 is not used on the ECU 74” [0021]).
As to Claim 10:
Das discloses a vehicle communication processor (e.g. Das vehicle controller ECU [0020] having multi-core CPUs, each having a bootloader, software executable, one or more calibration files [0020]) comprising:
first circuitry (e.g. Das one of multi-core CPUs of ECU [0020]) configured to receive digitally signed information from an external device, the digitally signed information including data and a digital sign (e.g. Das “The next step is for the programming tool 68 to install the content file 44 on a controller in a vehicle. ECU 74 is the controller that will actually use the content file 44. Following is a brief discussion of the architecture of the ECU 74. The software on the ECU 74 consists of a bootloader, a software executable, calibration files, etc. For the purposes of this discussion, the ECU 74 is assumed to have a single central processing unit (CPU). In actual vehicles, the ECU 74 could have multi-core CPUs, and each multi-core CPU would have a bootloader, a software executable, and one or more calibration files” [0020]; “The programming tool 68 provides the content file 44 and the digital signature 46 to the ECU 74” [0021]; “The programming tool 68 communicates with the ECU 74 via a connection 38, which may be wired or wireless. Alternately, the programming tool 68 may need to access the ECU 74 through a network of ECUs, such as through a gateway ECU” [0022]); and 
second circuitry (e.g. Das one of multi-core CPUs of ECU [0020]) configured to process information received by the first circuitry (e.g. Das bootloader in the ECU is responsible for validating and installing new software executables and calibration files [0021]), wherein one of the first circuitry and the second circuitry is configured to perform an authenticity verification on the digital sign included in the digitally signed information received by the first circuity (e.g. Das “FIG. 1 is a block diagram 40 showing a method for signing and verifying digital content using a digital signature typical for programming a vehicle ECU, including the delivery of content and signature files from a programming source to an executing controller” [0017]; “The bootloader in the ECU 74 is responsible for validating and installing new software executables and calibration files… At box 80, the decrypted hash code 78 is compared to the calculated hash code 84. If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used” [0021]), and the second circuitry is configured to perform an execution preparation process on the data included in the digitally signed information in parallel to the authenticity verification on the digital sign included in the digitally signed information (e.g. Das “The digital signature 46 is decrypted by the bootloader using the public key of the repository 42 to produce a decrypted hash code 78. Meanwhile, a hash calculation is performed on the content file 44 by the bootloader to produce a calculated hash code 84. At box 80, the decrypted hash code 78 is compared to the calculated hash code 84” [0021]), and
determine whether the data included in the digitally signed information is to be executed in a case where the digital sign included in the digitally signed information is verified as being authentic (e.g. Das “If the decrypted hash code 78 matches the calculated hash code 84, then a valid determination 88 is issued, and the content file 44 is used. If the content file 44 to be used is a software executable, the bootloader installs it as the new software executable on the ECU 74. If the content file 44 to be used is a calibration file, the bootloader installs it as one of the one or more calibration files on the ECU 74. If the decrypted hash code 78 does not match the calculated hash code 84, then an invalid determination 86 is issued, and the content file 44 is not used on the ECU 74” [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Akiyama et al. (US 20030009271 A1, hereinafter Akiyama).
As to Claim 2:
Das discloses the vehicle communication processor according to claim 1, wherein the first control processing unit and the second control processing unit are coupled via a gateway (e.g. Das “the programming tool 68 may need to access the ECU 74 through a network of ECUs, such as through a gateway ECU. With the connection 38 established, the content file 44 and the digital signature 46 can be downloaded from the programming tool 68 to the ECU 74, where the bootloader can perform the security verification functions discussed previously” [0022]), but does not specifically disclose:
coupled in parallel to the communication control unit via a gateway.
However, the analogous art Akiyama does disclose coupled in parallel to the communication control unit via a gateway (Akiyama FIG.1 COM UNIT 40 is coupled to GATEWAY ECU 50 which is coupled in parallel to ECUs; [0042]).  Das and Akiyama are analogous art because they are from the same field of endeavor in vehicle ECU authorizations.
(e.g. Akiyama, “As shown in FIG. 1, the in-vehicle communication system 1 of the present embodiment includes an in-vehicle LAN 10, a communication unit 40 and a gateway ECU (vehicular relay device or vehicle management device) 50. The in-vehicle LAN 10 includes a plurality of electronic control units (ECUs 11-22), which are arranged in a vehicle and act as in-vehicle electronic devices of the present invention. The communication unit 40 communicates with an external device 3, which is located outside the vehicle. The gateway ECU 50 is placed between the in-vehicle LAN 10 and the communication unit 40 and relays data communications between each ECU 11-22 and the external device 3” [0042]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Das and Akiyama before him or her, to modify the disclosure of Das with the teachings of Akiyama to include coupled in parallel to the communication control unit via a gateway as claimed because Das provides a secure system and method of programming vehicle ECUs using a programming tool that communicates digitally signed content through a vehicle gateway (Das [Abstract]-[0035]) which could be coupled in parallel through the gateway (Akiyama FIG.1 COM UNIT 40 is coupled to GATEWAY ECU 50 which is coupled in parallel to ECUs; [0042]).  The suggestion/motivation for doing so would have been to effectively restrain unauthorized access to in-vehicle electronic devices while reducing wiring in an in-vehicle communication system and identify a trouble in collaborative operation between electronic control devices, which are interconnected through an in-vehicle network, and to quickly identify a failed part that causes the trouble (Akiyama [0018]).  Therefore, it would have been obvious to combine Das and Akiyama to obtain the invention as specified in the instant claim(s).
As to Claim 6:
Das in view of Akiyama discloses a vehicle comprising the vehicle communication processor (e.g. Das FIGURE 2, vehicle 36 including ECU 74 [0022]) according to claim 2.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of ONO (US 20140058579 A1).
As to Claim 3:
Das discloses the vehicle communication processor according to claim 1, but does not specifically disclose:
wherein the second control processing unit is configured to perform travel assistance control.
However, the analogous art ONO does disclose wherein the second control processing unit is configured to perform travel assistance control (ONO driving assist ECU performs various control operations for driving assist [0023]; [0036]; [0054]-[0056]).  Das and ONO are analogous art because they are from the same field of endeavor in vehicle ECU management.
(e.g. ONO, “The present invention provides a driving assist device and a driving assist method that can reduce driver's discomfort and perform a better driving assist” [0008]; “the driving assist ECU 11 performs various control operations for the driving assist, determines a time at which the driving assist is to be performed based on various conditions and, according to the determined time, outputs information and signals about the driving assist. To do so, the driving assist ECU 11 stores in advance the programs that perform the driving assist and various parameters that are used in the driving assist. The parameters include values, which indicate the characteristics and the performance of the vehicle 10, for use in the calculation of a driving assist time. The driving assist ECU 11 is connected to other components over an in-vehicle network, such as a control area network (CAN), so that the driving assist ECU 11 can communicate with those components. The components to which the driving assist ECU 11 is connected include the brake ECU 12, engine ECU 13, steering ECU 14, navigation device 20, database 21, speaker 25, inter-vehicle communication device 30, infrastructure communication device 31, in-vehicle camera 33, in-vehicle radar 34 GPS 35, vehicle speed sensor 40, acceleration sensor 41, gyro sensor 42, brake sensor 43, accelerator sensor 44, and steering angle sensor 45” [0023]; “This allows the driving assist ECU 11 to acquire the detection information on the moving objects (including other vehicles or pedestrians) ahead of the vehicle 10. Based on this detection information, the driving assist ECU 11 can determine whether there is an obstacle as well as type of the obstacle and acquire the distance between the vehicle 10 and the obstacle” [0036]; [0054]-[0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Das and ONO before him or her, to modify the disclosure of Das with the teachings of ONO to include wherein the second control processing unit is configured to perform travel assistance control as claimed because Das provides a secure system and method of communicating digitally signed content through a vehicle gateway to program vehicle ECUs (Das [Abstract]-[0035]) which could include a driving assist ECU (ONO [0008]; [0023]; [0036]; [0054]-[0056]).  The suggestion/motivation for doing so would have been to ensure better fuel efficiency and make the host vehicle behavior smoother (ONO [0007]; [0080]).  Therefore, it would have been obvious to combine Das and ONO to obtain the invention as specified in the instant claim(s).
As to Claim 7:
Das in view of ONO discloses a vehicle comprising the vehicle communication processor (e.g. Das FIGURE 2, vehicle 36 including ECU 74 [0022]) according to claim 3.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Akiyama as applied to Claim 2, and further in view of ONO.
As to Claim 4:
Das discloses the vehicle communication processor according to claim 2, but does not specifically disclose:
wherein the second control processing unit is configured to perform travel assistance control.
However, the analogous art ONO does disclose wherein the second control processing unit is configured to perform travel assistance control (ONO driving assist ECU performs various control operations for driving assist [0023]; [0036]; [0054]-[0056]).  Das, Akiyama, and ONO are analogous art because they are from the same field of endeavor in vehicle ECU management.
(e.g. ONO, “The present invention provides a driving assist device and a driving assist method that can reduce driver's discomfort and perform a better driving assist” [0008]; “the driving assist ECU 11 performs various control operations for the driving assist, determines a time at which the driving assist is to be performed based on various conditions and, according to the determined time, outputs information and signals about the driving assist. To do so, the driving assist ECU 11 stores in advance the programs that perform the driving assist and various parameters that are used in the driving assist. The parameters include values, which indicate the characteristics and the performance of the vehicle 10, for use in the calculation of a driving assist time. The driving assist ECU 11 is connected to other components over an in-vehicle network, such as a control area network (CAN), so that the driving assist ECU 11 can communicate with those components. The components to which the driving assist ECU 11 is connected include the brake ECU 12, engine ECU 13, steering ECU 14, navigation device 20, database 21, speaker 25, inter-vehicle communication device 30, infrastructure communication device 31, in-vehicle camera 33, in-vehicle radar 34 GPS 35, vehicle speed sensor 40, acceleration sensor 41, gyro sensor 42, brake sensor 43, accelerator sensor 44, and steering angle sensor 45” [0023]; “This allows the driving assist ECU 11 to acquire the detection information on the moving objects (including other vehicles or pedestrians) ahead of the vehicle 10. Based on this detection information, the driving assist ECU 11 can determine whether there is an obstacle as well as type of the obstacle and acquire the distance between the vehicle 10 and the obstacle” [0036]; [0054]-[0056]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Das, Akiyama, and ONO before him or her, to modify the combination of Das and Akiyama with the teachings of ONO to include wherein the second control processing unit is configured to perform travel assistance control as claimed because Das provides a secure system and method of communicating digitally signed content through a vehicle gateway to program vehicle ECUs (Das [Abstract]-[0035]) which could include a driving assist ECU (ONO [0008]; [0023]; [0036]; [0054]-[0056]).  The suggestion/motivation for doing so would have been to ensure better fuel efficiency and make the host vehicle behavior smoother (ONO [0007]; [0080]).  Therefore, it would have been obvious to combine Das, Akiyama, and ONO to obtain the invention as specified in the instant claim(s).



As to Claim 8:
Das in view of Akiyama and ONO discloses a vehicle comprising the vehicle communication processor (e.g. Das FIGURE 2, vehicle 36 including ECU 74 [0022]) according to claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Eibach et al. (US 7356832 B1) is cited for a method for providing security in a network connected vehicle using gateway components.
Muthaiah et al. (US 20110080302 A1) is cited for vehicle-to-vehicle communication that processes messages for authentication in a security layer.
BALTES et al. (US 20130268754 A1) is cited for secure software file transfer systems and methods for vehicle control modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

11.16.2022